Citation Nr: 0604650	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-28 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for a left knee disability 
from October 18, 2002 through April 11, 2005?

2.  What evaluation is warranted for a left knee disability 
after April 12, 2005?

3.  What evaluation is warranted for headaches from October 
18, 2002 through April 11, 2005?


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which granted service connection for a 
left knee disability and headaches and assigning a 10 percent 
disability rating for each effective October 18, 2002.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Between October 18, 2002 and at least through April 11, 
2005, the veteran's left knee disability was manifested by 
range of motion of 0 to 120 degrees without significant pain.

2.  Between October 18, 2002 and at least through April 11, 
2005, the veteran's left knee disability was manifested by 
slight instability or recurrent subluxation.

3.  Resolving reasonable doubt in the veteran's favor, since 
October 18, 2002, the veteran's headaches have been 
manifested by prostrating attacks occurring on an average of 
not more than once a month over the last several months.

CONCLUSIONS OF LAW

1.  Between October 18, 2002 and at least through April 11, 
2005, the criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5019, 5260, 5261 (2005).

2.  Between October 18, 2002 and at least through April 11, 
2005, the criteria for the assignment of a separate 10 
percent rating, but none greater, for instability of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2005).

3.  Since October 18, 2002, the criteria for a rating of 30 
percent, but none greater, for headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VAOPGCPREC 
08-03; 69 Fed.Reg. 25108 (2004).  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

II.  Increased ratings

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.



Background

In an April 2003 rating decision service connection was 
granted by analogy for a "left knee condition" under 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5019 and a 10 
percent evaluation was assigned effective October 18, 2002.  
The rating decision also granted service connection for 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 and 
a 10 percent evaluation was assigned effective October 18, 
2002.  These ratings have remained in effect since.

At his February 2003 VA examination, the veteran reported 
that he took no medications for his left knee pain or flare-
ups.  The pain, weakness, stiffness, instability, locking, 
fatigability, and lack of endurance were related to flare-
ups.  He indicated that during flare-ups his left knee was 
very sensitive and painful.  He walked very carefully during 
flare-ups so that the knee would not give way and cause him 
to fall.  The veteran did not use a cane or wear a brace.  
There were no precipitating factors; flare-ups occurred, he 
woke up with pain, or pain flare-ups which occurred during 
the day spontaneously.  During flare-ups, pain intensified 
and weakened his left knee requiring him to ambulate slower.  
He could not take his one hour walks during flare-ups.  
Flare-ups lasted two or three days, and were manifested by a 
red and hot knee with stabbing pain, especially with walking.  
Otherwise the left knee disorder was productive of a constant 
"tooth ache" like pain.  During flare-ups, lateral or 
medial movement of the left knee caused stabbing pain.  The 
left knee had nonprogressive consistent chronic flare-ups 
versus dull pain since the injury in 1968.  The veteran 
denied a history of any left knee injury since active duty, 
or any post service left knee surgery.

The veteran reported that migraine headaches and/or cluster 
headaches began upon returning from Vietnam in 1968.  He 
missed work regularly due to incapacitating migraine 
headaches, for two days each event.  He indicated that 
initially, migraine headaches occurred every three months as 
cluster debilitating headaches.  At the time of this 
examination the appellant reported cluster headaches which 
occurred once every three months.  When these occurred they 
caused the appellant to be incapacitated for two days, and 
they were accompanied by vomiting.  The veteran did not use 
any medication for migraines.  He reported that he could not 
perform ordinary activity during these headaches, especially 
during the first day of peak head and facial pain, vomiting, 
pre-syncope, and severe lethargy.  Headaches occurred in 
occipital region, and intensity increased and migrated to 
entire frontal region.  When he experienced these headaches 
his face was very sensitive and painful to touch.  He also 
had blurred vision when exposed to light.

The left and right knees were symmetric.  There was very 
mild, medial lateral patellar movement with manipulation.  
There was no left knee heat, erythema, inflammation, 
tenderness with manipulation, fluid wave, or visible bony 
abnormalities.  The cranial nerves were unremarkable.  During 
upright position with eyes closed and arms outstretched, the 
veteran perceived a spinning sensation and pulling to the 
left although this was not visible to the examiner.  He 
maintained this position for the duration approximately 45 
seconds.  Left lower leg extension and flexion, as well as 
left foot dorsiflexion were weak and quivering.

Left knee flexion was from 0 to 128 degrees with mild left 
knee pain at extreme.  The veteran descended into a deep knee 
bend and held the position for 10 seconds.  Left knee flexion 
was to 130 degrees.  The pain on initial deep knee bending 
started at a moderate level and rapidly increased to severe 
10 seconds into deep knee bend.  Pain resolved to dull ache 
in left knee when standing.  

February 2003 x-rays showed no acute left knee cortical or 
trabecular defects.  A medial tibial spine was not 
demonstrated, and there was slight architectural distortion 
secondary to a previous traumatic event.  

VA outpatient treatment records dated October 2002 to March 
2004 show physical therapy for the veteran's left knee 
disability.  In October 2002, an examination of the left knee 
revealed crepitus palpable with no effusion and normal 
varus/valgus.  There was negative Drawer's sign and negative 
McMurray's.  Range of motion decreased to 115 degrees with 
voluntary guarding due to pain.  A September 2003 physical 
therapy note indicated that the veteran reported that his 
knee brace felt good and was helpful during walking.  The 
veteran reported doing well with knee exercises and using a 
three pound weight.  The veteran ambulated without a cane and 
without an antalgic pattern.  During treatment it was noted 
that the veteran did not tolerate terminal extension of the 
left knee with or without weight, due to pain.  

In November 2003, the veteran complained of a history of left 
knee pain.  He indicated that the left knee was often stiff 
and when there was increased pain it could become weak.  He 
generally took Tylenol for his pain, but it had not worked 
too well of late.  He stated that exercises helped as did 
physical training and he was recently prescribed naproxen, 
but had not yet received it yet in the mail.  

In March 2004, the veteran reported anxiety and migraines.  
It was noted that the veteran was extremely stressed since 
Monday when he started a new job.

At his March 2004 RO hearing, the veteran testified that the 
10 percent assigned for his left knee disability did not 
accurately reflect his current knee condition.  It was noted 
that the veteran used a cane and knee brace and was seen at 
the VA for his disability.  The veteran indicated that he had 
headaches several times a week.  He reported that the 
migraines or cluster headaches were a couple of times a month 
and had a headache at the time of the hearing.  He testified 
that he took Naproxsen for knee inflammation and pain.  
Naproxen also helped with the headaches but did not eliminate 
them.  The veteran stated that he worked despite his 
headaches because if he did not work he would be out of work 
every other day.

At his May 2004 VA examination, the veteran reported that his 
left knee condition was much worse.  The appellant reported 
constant pain, mostly in the 6 out of 10 intensity, but 
becoming 8/10 with a sharp and stabbing sensation daily for a 
few minutes.  It was noted that the veteran was prescribed 
Naproxen which the veteran reported took the edge off, but 
did not completely relieve the pain.  The veteran perceived 
that his knee was constantly giving way due to pain.  The 
veteran did not have intrinsic muscle weakness but had pain 
related decreased motor strength.  The veteran reported joint 
swelling up to 3-4 times a month lasting for a couple of 
days.  This was slightly relieved by warm compress and TENS 
unit with no specific triggers.  He reported decreased 
extension due to pain.  The veteran admitted that he could 
fully extend but only with significant pain.  During acute 
flares, the veteran estimated his additional decrease in 
range of motion to be around 50 percent.  It was noted that 
the veteran had been given a diagnosis of post traumatic 
osteoarthritis.  In addition to Naproxen, he also used a knee 
brace and cane with some improvement of pain and better gait 
control.

The veteran reported decreased exercise activity from daily 
45 minute walks (up until 1.5 years ago) to only once weekly 
45 minute walks.  He attributed this to body pains.  

The veteran reported that his headaches were now manifested 
by increased intensity and frequency.  He reported that he 
usually had daily, almost constant five out of ten headaches 
that became 10/10 up to two times a month.  During these 
times the headaches "put him down".  The examiner noted 
that the veteran's description of the progression of 
headaches was consistent with his past description including 
associated vomiting and pre-syncope.  The appellant also 
reported being prostrated up to two days after severe 
attacks.  His only medication was Naproxen.  During the 
interview, he reported having his usual headaches without 
specific aura.  He denied focal neurologic deficits.  

Examination revealed that the veteran to walk with a slight 
limp and to use a cane.  The left knee showed no soft tissue 
or bony deformities, and no valgus or varus deformity.  There 
was mild to moderate tenderness in all quadrants of the knee 
on gentle palpation.  Range of motion was 40-90 degrees 
without significant pain.  He could fully extend but with 
pain.  After about 5-10 minutes of walking, range of motion 
was repeated without pain.  The veteran could fully extend 
with pain.  These represented additional loss of range of 
motion due to repeated movement and weakness due to pain.  
The veteran had -5/5 muscle strength due to pain and 
hesitation.  There was no evidence of instability, sensory 
deficit, or abnormal deep tendon reflexes.  X-rays showed no 
evidence of acute fracture or dislocation.  There were 
minimal productive degenerative changes at the superior 
aspect of the patella.  

An August 2004 VA MRI report of the left knee was significant 
for a horizontal tear of the posterior horn of the medial 
meniscus.  Moderate joint effusion was also seen.  There was 
narrowing of patellofemoral, medial, and lateral compartments 
with diffuse cartilage thinning.  There was no focal 
cartilage loss identified.  This narrowing was consistent 
with osteoarthritis.  

At an examination conducted by Dr. Boone dated in September 
2004, the veteran reported being prescribed Clinoril and that 
he could not tolerate twisting activities.  Changing 
direction while walking was reportedly very painful.  The 
examiner noted that an MRI showed a horizontal tear in the 
posterior horn of the medial meniscus.  He also had 
tricompartmental osteoarthritis.  

On examination, the veteran denied tenderness.  The veteran's 
gait was slightly antalgic with a little bit of a varus 
thrust on that knee.  He had tenderness in the posteromedial 
joint line with a positive McMurray sign.  No effusion was 
noted.  Dr. Boone noted that the veteran was in a "gray 
zone," in that the arthritis sometimes was causing most of 
the symptoms, other times it was the cartilage tear.  Hence, 
to determine what surgery may be necessary the veteran was 
injected with Cortisone and Marcaine.  The examiner indicated 
that the veteran would be followed up and if he continued to 
have trouble with the knee, that would indicate fairly 
conclusively that this was more of a meniscal problem.  In 
such an event he would be referred for consideration of 
arthroscopic surgery.  On April 12, 2005, the veteran was 
scheduled for arthroscopic surgery.  The results of that 
procedure are not available.

At a May 2005 video conference hearing before the undersigned 
the veteran testified that he was prescribed Sulindac for 
pain in his left knee but it was not working.  He indicated 
that he wore a knee brace and used a cane, and that he was 
told he had a torn meniscus.  The veteran indicated that he 
had a huge amount of lateral instability.  He reported that 
he was scheduled for arthroscopic surgery in August.  The 
veteran reported flare-ups and he noticed the muscle tone in 
his left leg was less than in the right.  He added that 
physical therapy did not relieve the pain but did strengthen 
the leg.  

The veteran testified that he suffered from a migraine or 
cluster headaches on the order of once every week and a half 
to two weeks.  He indicated that they began early in the day 
and that they were strong by late in the day.  The veteran 
noted, however, that he still worked, that he sometimes lost 
time from work, and sometimes had to leave work an hour or so 
early due to headaches.  He stated that he was able to work 
through the day but by the time he got home he was knocked 
out.  He stated that he then essentially just "shut down" 
for the night, but was able to go to work the next day.  The 
veteran indicated that he worked in an environment where he 
could stay quiet and do his own thing.  The veteran noted 
that he did not take any specific medications for headaches.  
The veteran explained that prostrating attacks occurred on an 
average of once every two months, and these prevented him 
from working at all.  He indicated that the severity did not 
increase but the frequency of the headaches did.  The veteran 
described having daily tension headaches, but the headaches 
that he has every week or every week and a half were 
completely different in character.  He indicated these were 
the cluster type migraine headaches.  

A.  Left knee

Criteria

The veteran's left knee was most recently rated as 10 percent 
disabling under Diagnostic Codes 5010-5260.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating may be assigned for a major joint with 
evidence of pain.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A separate 10 percent rating is appropriate where extension 
of the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is appropriate for severe subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

In this case, based on the medical evidence on file, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the left knee under Diagnostic 
Code 5260 through April 11, 2005.  In this regard, the 
veteran's left knee disability is not manifested by a 
limitation of flexion to 30 degrees.  At his May 2004 VA 
examination, flexion was to 90 degrees without significant 
pain and 80 degrees without significant pain, after walking.  
Extension was full, with some pain.  Therefore, a compensable 
evaluation is also not warranted on the basis of limitation 
of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

As noted above, there is no objective evidence to show that 
the veteran has additional functional loss due to pain, 
weakness, fatigue, or any other symptom to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria through April 11, 2005  See 38 
C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.

Although  the veteran does not warrant a increase in his 
rating for his left knee under Diagnostic Code 5260 or 5261, 
his symptomatology warrants a separate 10 percent evaluation 
for mild instability under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A VA MRI showed a horizontal tear in the posterior 
horn of the medial meniscus as well as tricompartmental 
osteoarthritis.  The veteran complained of instability.  At 
his September 2004 examination by Dr. Boone, the veteran's 
gait was slightly antalgic with a little bit of varus thrust 
on the left knee.  He had tenderness in the posteromedial 
joint line with a positive McMurray sign.  

The veteran's left knee instability more closely approximates 
the criteria for a 10 percent rating as provided for by 
Diagnostic Code 5257 for impairment due to slight knee 
disability and therefore a separate rating shall be awarded.  
See 38 C.F.R. § 4.7.  The facts of the case do not, however, 
warrant the assignment of a 20 percent rating under 
Diagnostic Code 5257 because the evidence through April 12, 
2005 does not demonstrate that the veteran's left knee 
disability is manifested by moderate impairment. 

The question of the rating warranted on and after April 12, 
2005, is the subject of the remand below.

B.  Headaches

Criteria

The veteran's headache disorder is rated as 10 percent 
disabling under Diagnostic Code 8100, which provides assigned 
levels of disability for migraine headaches based on the 
frequency of prostrating attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

Migraines with characteristic prostrating attacks averaging 
one episode in two months over the last several months 
warrant the assignment of a 10 percent evaluation.  A 30 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability. The rating schedule does not 
provide for higher than a 50 percent evaluation for 
headaches.

Analysis

Having carefully reviewed the entire record, the Board finds 
that this is an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  That is, the Board finds that 
the veteran's headache symptomatology more nearly 
approximates the criteria for a 30 percent disability 
evaluation under Diagnostic Code 8100.  

At his May 2004 VA examination, the veteran reported 
headaches twice times a month which were actually prostrating 
up to 1 to 2 days.  The only medication noted was Naproxen.  
At his May 2005 Board video conference hearing, the veteran 
explained that the severity of his headaches had been the 
same for over 30 years, but the frequency had changed over 
the past five years.  He reported headaches a couple of times 
a month which actually "put him down".  

Accordingly, given the VA examinations and testimony from the 
veteran, both positive and negative, is at least in 
equipoise.  Resolving reasonable doubt in the veteran's favor 
the Board concludes that a higher evaluation is warranted, 
but no more than 30 percent.  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson.

As to the veteran's entitlement to an evaluation in excess of 
30 percent the competent evidence of record does not show 
completely prostrating and prolonged headache attacks which 
produce severe economic inadaptability.  Indeed, the veteran 
reports, by and large, that he is able to work through his 
headaches.  As such, an evaluation in excess of 30 percent is 
not in order. 


ORDER

A schedular rating in excess of 10 percent for a left knee 
disability from October 18, 2002 to April 11, 2005, is not 
warranted, the appeal is denied.

The veteran is awarded a separate 10 percent rating for 
instability of the left knee from October 18, 2002 to April 
11, 2005 to the present.

Resolving reasonable doubt in the veteran's favor, a 30 
percent rating for headaches is warranted from October 18, 
2002 to the present.


REMAND

As noted above, the veteran was scheduled for left knee 
arthroscopic surgery on April 12, 2005.  Unfortunately, the 
results of that procedure are not currently available.  
Accordingly, further development is required.

Therefore, this case is REMANDED for the following action.

1.  The RO should contact the veteran and 
request that he identify the medical 
facility that performed the April 12, 
2005 left knee arthroscopic surgery, or 
any other knee surgery since then, and 
authorize VA to secure the records 
pertaining to that procedure.  

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
left knee disorder.  The claim folders 
are to be made available for the examiner 
to review.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for knee 
disorders, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability.  The examiner must 
provide specific findings as to the 
appellant's range of left knee motion, 
and the degree, if any, of any left knee 
instability or subluxation.  A complete 
rationale for any opinions expressed must 
be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


